

115 HR 4004 IH: To amend the Patient Protection and Affordable Care Act to require employees of the White House to enroll in Obamacare, and for other purposes.
U.S. House of Representatives
2017-10-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4004IN THE HOUSE OF REPRESENTATIVESOctober 10, 2017Mr. Posey introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Patient Protection and Affordable Care Act to require employees of the White House to
			 enroll in Obamacare, and for other purposes.
	
		1.Requirement for White House employees to enroll in Obamacare
 (a)In generalSection 1312(d)(3)(D) of the Patient Protection and Affordable Care Act (Public Law 111–148) is amended—
 (1)in clause (i)— (A)by striking and congressional staff and inserting , congressional staff, and any White House employee ; and
 (B)by striking or congressional staff and inserting , congressional staff, or White House employee; and (2)in clause (ii), by adding at the end the following:
					
 (III)White House employeeThe term White House employee means any employee (as that term is defined in section 2105 of title 5, United States Code) of the White House, including the Executive Office of the President.
						.
 (b)ApplicationAny White House employee covered by such section 1312(d)(3)(D) pursuant to the amendment made by subsection (a) shall, for purposes of carrying out such section, to the greatest extent practicable be treated in the same manner as Members of Congress and congressional staff (as those terms are defined in such section).
			